Exhibit 10.1

 

AMENDMENT NO. 1

 

TO

 

FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

JONES ENERGY HOLDINGS, LLC

 

This AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT (this “Amendment”) of JONES ENERGY HOLDINGS, LLC, a Delaware limited
liability company (the “Company”), is entered into as of September 30, 2016 by
and among the Managing Member and the Members executing a signature
page hereto.  Capitalized terms used but not defined herein have the meanings
assigned to such terms in that certain Fourth Amended and Restated Limited
Liability Company Agreement, dated as of August 26, 2016, by and among the
Company, the Managing Member and the other Members (as amended, the “LLC
Agreement”).

 

RECITALS

 

WHEREAS, pursuant to Section 11.3 of the LLC Agreement, the LLC Agreement may be
amended, modified, or waived only by the prior written consent of the Managing
Member and Members holding a majority of the Common Units (other than those held
by the Managing Member); and

 

WHEREAS, the Managing Member and the Members executing a signature page hereto,
who represent Members holding all of the Common Units (other than those held by
the Managing Member), desire to enter into this Amendment in order to amend
certain provisions of the LLC Agreement related to the ability of the Company to
make certain distributions to JEI, as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Managing Member and the Members
hereby amend the LLC Agreement as follows:

 

1.1                               Amendments.

 

(a)                                 Section 4.1(a) of the LLC Agreement is
hereby amended and restated in its entirety as follows:

 

“(a)                                       Prior to the time that any cash
dividends have been declared and are to be paid by JEI in respect of the
Series A Preferred Stock, the Company shall, or at any time that the Managing
Member believes in good faith that cash dividends will be declared by the board
of directors of JEI in respect of the Series A Preferred Stock, the Company may,
make a cash distribution to JEI in respect of the Series A Preferred Units in an
amount equal to the amount of cash dividends to be paid or

 

--------------------------------------------------------------------------------


 

anticipated to be paid by JEI in respect of the Series A Preferred Stock;
provided, however, that, in each case, if the board of directors of JEI does not
in fact declare a cash dividend in respect of the Series A Preferred Stock
within a reasonable time period following such distribution by the Company, JEI
shall re-contribute such amount to the Company. At any time that any dividends
are to be paid in kind by JEI in respect of the Series A Preferred Stock through
the issuance of shares of Class A Common Stock, the Company shall
distribute/issue Common Units to JEI in respect of the Series A Preferred Units
in a number equal to the number of shares of Class A Common Stock then being
distributed by JEI in respect of the Series A Preferred Stock.”

 

(b)                                 Section 4.1(b) of the LLC Agreement is
hereby amended and restated in its entirety as follows:

 

“(b)                                       After making or providing for any
distributions under Section 3.1(c), Section 4.1(a) and Section 4.4,
distributions to the holders of Common Units may be declared by the Managing
Member out of funds legally available therefor in such amounts and on such terms
(including the payment dates of such distributions) as the Managing Member shall
determine using such record date as the Managing Member may designate. Such
distributions shall be made to the holders of the Common Units as of the close
of business on such record date on a pro rata basis (except that repurchases or
redemptions made in accordance with Section 3.1(e), distributions made pursuant
to Section 4.5, or payments made in accordance with Section 7.10 need not be on
a pro rata basis), in accordance with the number of Common Units owned by each
Member as of the close of business on such record date; provided, however, that
the Managing Member shall have the obligation to make distributions as set forth
in Section 3.1(e), Section 4.4, Section 4.5 and Section 7.10.”

 

(c)                                  A new Section 4.5 is added to the LLC
Agreement, as follows:

 

“4.5   Permitted Payments.            Notwithstanding anything to the contrary
in this Article IV, the Managing Member shall, subject to Applicable Law and any
restrictions contained in any contract or agreement by which the Company is
bound, cause the Company to make distributions to JEI to fund JEI for general
and administrative expenses incurred by or on behalf of JEI. Any distributions
to JEI under this Section 4.5 shall be treated as non-taxable reimbursements of
expenses or as guaranteed payments under Section 707(c) of the Code (and shall
not be treated as distributions under Section 731 of the Code) to JEI.”

 

2

--------------------------------------------------------------------------------


 

1.2                               Limited Effect.  Except as specified in this
Amendment, all terms and conditions of the LLC Agreement shall continue in full
force and effect.

 

1.3                               Miscellaneous.

 

(a)                                 Entire Agreement.  This Amendment, the LLC
Agreement and the Transaction Documents, including all schedules and exhibits
thereto, constitute the entire agreement of the Members with respect to the
subject matter hereof and thereof, respectively, and may not be modified,
amended or terminated except as set forth in the LLC Agreement.

 

(a)                                 Binding Nature; Successors and Assigns.  All
covenants and agreements contained in this Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective Successors
in Interest; provided that no Person claiming by, through or under a Member
(whether as such Member’s Successor in Interest or otherwise), as distinct from
such Member itself, shall have any rights as, or in respect to, a Member
(including the right to approve or vote on any matter or to notice thereof).

 

(b)                                 Section Headings.  The section headings
contained in this Amendment are for reference purposes only and shall not affect
the meaning or interpretation of this Amendment.

 

(a)                                 Choice of Law; Dispute Resolution.  This
Amendment shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. Any dispute relating hereto shall be heard in
the state or federal courts of Delaware, and the Members agree to jurisdiction
and venue therein.

 

(b)                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument.

 

(a)                                 Severability.  Whenever possible, each
provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Amendment shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

[Signature pages follow.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Amendment as of the date first written above.

 

 

JONES ENERGY DRILLING FUND, LP

 

 

 

By:

Jones Energy Management, LLC, its
General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

 

JONES ENERGY EQUITY PARTNERS, LP

 

 

 

By:

Jones Energy Management, LLC, its
General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

 

JONES ENERGY EQUITY PARTNERS II, LP

 

 

 

By:

Jones Energy Management, LLC, its
General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

 

JONES ENERGY TEAM 3, LP

 

 

 

By: JET 3 GP, LLC

 

Its: General Partner

 

 

 

By: Jon Rex Jones Jr. Trust V

 

Its: Managing Member

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Trustee

 

Signature Page to

Amendment No. 1 to Fourth Amended and Restated Limited Liability Company
Agreement of

Jones Energy Holdings, LLC

 

--------------------------------------------------------------------------------


 

 

JONES ENERGY, INC.

 

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Chief Executive Officer

 

Signature Page to

Amendment No. 1 to Fourth Amended and Restated Limited Liability Company
Agreement of

Jones Energy Holdings, LLC

 

--------------------------------------------------------------------------------


 

 

MCP (C) II JONES INTERMEDIATE LLC

 

 

 

By: Metalmark Capital Partners II GP, L.P.

 

Its: General Partner

 

 

 

By: Metalmark Capital Holdings LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

 

MCP II CO-INVESTMENT JONES
INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

 

MCP II JONES INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

 

MCP II (TE) AIF JONES INTERMEDIATE
LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

 

MCP II (CAYMAN) AIF JONES
INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

 

 

MCP II EXECUTIVE FUND JONES
INTERMEDIATE LLC

 

 

 

 

 

By:

/s/ Gregory D. Myers

 

 

Name: Gregory D. Myers

 

 

Title: Managing Director

 

Signature Page to

Amendment No. 1 to Fourth Amended and Restated Limited Liability Company
Agreement of

Jones Energy Holdings, LLC

 

--------------------------------------------------------------------------------